Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 16/583394 filed 04/20/2020.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WOOD et al. (U.S. 6740132) in view of DOE (U.S. 4880551). 
Regarding claims 1 and 9, WOOD et al. teach candle wax compositions stabilized with UV absorbers and a metal compound.
WOOD et al. teach that the UV absorber is a benzotriazole.
The UV absorber is further taught to include 2-(2-hydroxy-5-methylphenyl)-2-benzotriazole (component (B)). 
WOOD et al. do not explicitly teach an aromatic triazole compound of formula (I).
However, WOOD et al. further teach that the addition of an antioxidant is highly beneficial.  

WOOD et al. teach examples of phenolic antioxidants include 2,6-di-tert-butyl-p-cresol.  ( 2,6-di-t- butyl-4-methylphenol ) [ ln 42 of column 8 ]
It would be obvious to one of ordinary skill in the art add 1-(di(4-octylphenyl) aminomethyl) tolutriazole to 2,6-di-tert-butyl-p-cresol that is used as an antioxidant in WOOD et al.
DOE teaches an improvement in resistance to oxidation [ ln 9-26 of column 1 ].
Regarding claim 11, WOOD et al. teach that candles contain a host of various components such as paraffin wax and fragrances. [ ln 12-41 of column 9 ]	
WOOD et al. teach that effective amounts of components (i) and (ii) in combination with optional stabilizer is from 0.01 to about 10% by weight.  (0.01 to 10 pph) [ ln 48-55 of column 7 ]
A prima facie case of obviousness exists wherein the claimed ranges overlap. 
2-(2-hydroxy-5-methylphenyl)-2-benzotriazole absorbs ultraviolet light rays having wavelength of 280 – 400 nm.  
However, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Regarding claims 2-3 and 12-13, WOOD et al. teach that the UV absorber may be 2-(2-hydroxy-5-methylphenyl)-2-benzotriazole. [ ln 28 -35 of column 3 ]
Regarding claims 6-7, and 16-17 WOOD et al. teach that further additives may be added that include amine stabilizers, phenolic antioxidants.
WOOD et al. teach that the hinder amine stabilizers that include Bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate.  
Regarding claims 4-5, and 14-15, WOOD et al. do not explicitly teach the ratio of component (A) (1-(di(4-octylphenyl) aminomethyl) tolutriazole ) to component (B) (2-(2-hydroxy-5-methylphenyl)-2-benzotriazole ).
However, WOOD et al. do teach that effective amounts of components (i) and (ii) in combination with optional stabilizer is from 0.01 to about 10% by weight.  [ ln 48-55 of column 7 ]
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 10 and 20, WOOD et al. teach (1-(di(4-octylphenyl) aminomethyl) tolutriazole ) and (2-(2-hydroxy-5-methylphenyl)-2-benzotriazole).
Regarding claims 8 and 18, 4-5, and 14-15, WOOD et al. do not explicitly teach the ratio of component (A) (1-(di(4-octylphenyl) aminomethyl) tolutriazole ) to component (B) (2-(2-hydroxy-5-methylphenyl)-2-benzotriazole ) and component (C).
However, WOOD et al. do teach that effective amounts of components (i) and (ii) in combination with optional stabilizer is from 0.01 to about 10% by weight.  [ ln 48-55 of column 7 ] Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DONNELLY (U.S. 9546339) teaches preparation of 1-(di(4-octylphenyl) aminomethyl) tolutriazole.  
STUNKEL (U.S. 6743759) teaches antioxidant compositions with a benzotriazole derivative that comprise 1-(di(4-octylphenyl) aminomethyl) tolutriazole.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MING CHEUNG PO/Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771